Title: To George Washington from Colonel William Richmond, 10 August 1776
From: Richmond, William
To: Washington, George

 

Sir.
New Port Head Quts. 10th Agust 1776 10 oClock Evening

This Moment Arived Capt: Harris, Who brings us the Following inteligence—That Thursday Last he fell in with a Fleet and Distinctly counted 103 Sail, 17 of which he took to be Ships of War, the Rest Transports, About 15 Leagues S.E. B[y] S. from Nantucket Shoals, their Coarse W.N.W. Close to the wind, About the Latitude of Sandy Hook, the next Morning 10 oClock saw 9 Sail supposed to be part of the same Fleet.
I thought it my indispensible Duty to give your Excellency the earliest Intelligence, by Express, of so important a peice of News, as without Doubt they are Destined for New York. I am with Respect your Excellency’s most Obedient Humble Servant

William Richmond
Col. Commandant

